                     UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF TENNESSEE
                         Northeastern DIVISION

Melaine Lewis                    )
                                 )
          Plaintiff              )
                                 )               No. 3:18-29
v.                               )               Judge Crenshaw/Brown
                                 )               Jury Demand
Cumberland Count Sheriffs’s Dept )
 Et al.                          )
          Defendant              )

                             SCHEDULING ORDER



            The plaintiff has sent the court a letter asking if an

attorney has been appointed for her. She has not made a request for

an attorney and unless she can show exceptional circumstances one

will not be appointed for her.         Attorneys in civil case are not

required by the constitution and will not be appointed except in

cases where the party shows exceptional circumstances. Confinement

is not an exceptional circumstance by itself. The plaintiff should

respond within 30 days from receipt of this order to any requests

from the defendants with the requested items or proper objection to

their production. The plaintiff is free to serve discovery on the

defendants.   The plaintiff has named “Unknown Medical Personnel”,

unfortunately the Marshall cannot serve an unknown.                    Unless the

plaintiff   can   identify   and    return   a   service      packet    for   such

individuals   the   court    must   dismiss      any   such    claims     without

prejudice and the running of the statute of limitations will likely

prevent a new suit against them.
           This    matter   has    been    referred   to   the   undersigned

Magistrate Judge to enter a scheduling order for management of the

case   (Docket    Entry   No.8).   The    following   scheduling   order    is

entered:

I.   GENERAL COURT RULES AND PROCEDURES

           Any filing made with the Court must comply with Rule 5 of

the Federal Rules of Civil Procedure, which requires that a copy of

the filing be sent to the opposing party or the party’s counsel and

that the filing contain a certification stating that a copy has been

sent, to whom, at what address, and on what date. Any filing that

does not comply with this requirement will be returned and/or

stricken from the record.

           Each party is responsible for making and obtaining copies

of any documents or filings sent to the Court. It is not the Court's

responsibility to provide free copies of any documents to the

parties. If a party desires to obtain a copy of a document in the

official court file, the party should contact the Clerk's Office,

with the docket entry number of the document if possible, to request

a copy. The cost of an electronically filed document is 10¢ per

page, or 50¢ per page if it is not electronically filed.

            Each party is required to keep both the Court and the

opposing party or the party’s counsel informed of his or her current

address. The Plaintiff's failure to keep the Court informed of             her

current address may result in a recommendation that the action be


                                     2
dismissed for failure to prosecute and for failure to comply with

the Court's order.



II.   PRETRIAL DEADLINES

                         Amendment of Pleadings

           The parties shall have until Sept 30, 2019 to move to

amend the pleadings.

                                 Discovery

           All discovery shall be completed by Jan. 31, 2020.              By

this, the Court means that all written discovery should be served

far enough before the discovery completion date, i.e., at least

thirty days prior to the discovery completion deadline, so that

responses or objections to any written discovery can be made prior

to the completion deadline. For example, serving written discovery

upon an opposing party a few days prior to the discovery completion

deadline does not comply with this scheduling order and may result

in discovery being denied to the requesting party.

           Any party seeking to serve written discovery upon another

party   that   would   result   in   responses   being   served   after   the

discovery completion deadline must obtain leave of the Court to

serve untimely discovery requests.

           Written discovery should be sent to the opposing party and

should not be filed with the Court, nor should a copy of the written

discovery be sent to the Court unless it is sent as an attachment

                                      3
to a discovery motion. A court order is not required for a party to

engage in discovery and discovery in an action is not stayed upon

the filing of any motion unless specifically ordered by the Court.

                         Discovery Motions

          All discovery motions must be filed by Jan. 31, 2020. All

discovery motions must comply with the applicable requirements

contained in Rule 37 of the Federal Rules of Civil Procedure, Rule

37.01 of the Local Rules of Court, or any other relevant Federal

Rules of Civil Procedure. Before any motion related to a discovery

dispute is filed, the parties shall conduct a telephone conference

with the Magistrate Judge about the matter in dispute. Because the

Plaintiff is a prisoner she may write the Court to request such a

telephone conference be scheduled. In her letter she should briefly

state the nature of the problem.]



                        Dispositive Motions

          All dispositive motions to dismiss or for summary judgment

shall be filed by March 13, 2020. Responses shall be due 28 days

after the motion, and replies, if any, limited to five pages, shall

be due 14 days after any response. Plaintiff is forewarned that

dispositive motions must be responded to 28 days after they are

filed, unless an extension is granted by the Court, and that failure

to respond to the motion and to statements of facts may result in

the Court taking the facts alleged in the matter as true and

                                 4
granting the relief requested. In responding, Plaintiff may not just

rely on her complaint. Plaintiff must show there is a material

dispute of fact with citation to the record, affidavits or other

matter of evidence. Plaintiff should read and comply with Federal

Rule   of    Civil   Procedure    56    and   Local   Rule    LR   56.01(a).    If

dispositive motions are filed before the deadline, the deadlines for

filing responses and replies shall be advanced accordingly.

                                 Other Motions

             The Plaintiff is reminded that any objection to orders of

the Magistrate Judge on nondispositive motions must be filed within

14 days after service of the order to which any objection is made

(Local Rule 72.02).

             Any other motions (other than in limine or related to

trial matters) must be filed by March 13, 2020.

             Motions to seal: Any party requesting that documents or

portions of documents be sealed must demonstrate compelling reasons

to seal the documents and that the sealing is narrowly tailored to

those reasons. The motion to seal, even if unopposed, must “analyze

in detail, document by document, the propriety of secrecy, providing

reasons     and   legal   citations.”    Beauchamp    v.     Federal   Home   Loan

Mortgage Co., No. 15-6067, 2016 WL 3671629 at *4-5 (6th Cir. Jul.

11 2016) (quoting Shane Grp., Inc. v. Blue Cross Blue Shield of

Michigan, Nos. 15-1544, 1551, 1552, 2016 WL 3163073 at *3 (6th Cir.

June 7, 2016)). Protective orders should not provide that documents

                                         5
produced   in    discovery   and   designated    as   “confidential”   will

automatically be sealed upon filing or use at trial. Any such

language in a proposed protective order will be stricken and may

result in denial of the motion to enter the protective order.

     Modification of case management order: Any motion to modify the

case management order or any case management deadline shall be filed

at least seven days before the earliest affected deadline. If the

parties agree, the motion may be filed up to the earliest affected

deadline. The motion must include a statement confirming that

counsel    for   the   moving   party    has    discussed   the   requested

modification or extension with opposing counsel and whether there

is any objection to the motion. The motion (even if a joint motion)

must also include: (i) all deadlines, even unaffected deadlines, so

that it will not be necessary for the Court to review previous case

management orders in consideration of the motion, and (ii) a

statement that the requested extension will still conform to the

requirements of Local Rule 16.01(d)(2)(f) that              no dispositive

motion, including response and replies, be filed later than 90 days

in advance of the target trial date.

           This matter has not been set for trial but will be ready

for a jury trial after Sept. 1 2020.

           It is so ORDERED.

                                            /s/   Joe B. Brown
                                         JOE B. BROWN
                                         United States Magistrate Judge


                                     6
7
